Citation Nr: 1818690	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-28 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Francis Kehoe, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the U. S. Army from November 1965 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing before the undersigned in September 2016.


FINDINGS OF FACT

1.  Throughout the appeal, the functional impairment resulting from the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not caused total occupational and social impairment.

2.  The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify since October 22, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD, but no higher, have been met from October 22, 2010. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for TDIU have been met from October 22, 2010. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

The effective date for an award of increased compensation is generally the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  If an increase in disability is factually ascertainable within one year prior to the receipt of the claim for increased compensation, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim. Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(o); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  In making this determination, VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Veteran received a rating decision in June 2008 which allowed service connection for PTSD and rated the condition as 30 percent disabling.  No appeal was filed within one year of the decision and it became final.  The Veteran's claim for an increased rating for PTSD was received on October 22, 2010.  Here, as discussed below, there is no evidence of an increase in his symptoms within one year prior to the date his claim was filed.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38  U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where, as in the present case, a disability rating has already been established and increase in the rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3 .

PTSD is rated under 38 C.F.R. § 4.130 , Diagnostic Code 9410, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is justified when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is reserved for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

Evidence of record, including letters from his wife and brother, show the Veteran experienced nightmares, anger issues, and social isolation after his return from Vietnam in 1967.  He initially sought treatment for PTSD in January 2008 when he began participating in individual and group therapy sessions at the VAMC Northport.

Beginning with his initial treatment records of January 2008, the Veteran reported flashbacks, nightmare, intrusive thoughts, conflict with family members, and reluctance to leave the home.  In October 2009 the Veteran reported "intrusive thoughts, flashbacks, nightmares and hyper vigilance, panic attacks, obsessive thinking, and compulsive behavior."  No suicidal ideation was reported.  He continued to report similar symptoms for the following year. 

On November 30, 2010 the Veteran reported the additional symptom of suicidal thoughts which began approximately three weeks earlier.  In December 2010 his suicidal thoughts had subsided but feelings of depression had increased.  In February 2011 he reported hearing voices in his dining room when no one was there and in April 2011 he reported a hallucination of seeing someone wearing boots walking down the hallway. 

In January 2011 a VA PTSD examination was provided.  At that time the Veteran was reporting increased symptoms including suicidal thoughts over the past several months.  The examiner determined that his symptoms were moderate to severe and he was not functioning as well as he had in the past.  She concluded that it is "difficult for him to connect to his wife and others around him and . . . for him to [leave] the house and engage in daily activities."  

Another VA examination was provided in December 2011.  The examiner observed the Veteran rarely made eye contact, and his "affect was notably restricted in range.".  The Veteran primarily reported symptoms of depression and did not report nervousness or panic attacks.  Notably the Veteran was identified as meeting the criteria for major depressive disorder "which likely reflects a progression of PTSD."  The examiner's report notes an absence of nervousness and panic attacks, which is contradictory to the Veteran's symptoms noted over years of regular treatment.  

A third VA examination was provided in January 2014.  At that time the examiner found a depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  These symptoms suggest "significant distress or impairment in social, occupational, or other important areas of functioning."  In another section of the report, the examiner indicates the social and occupations impairment results in reduced reliability and productivity.  

The Veteran also provided a document titled "Physician's Questionnaire" which was completed by one of his VA psychiatric care providers.  The provider indicated that the Veteran meets the elements listed for 30, 50, and 70 percent disability ratings.  In her opinion, he does not meet the criteria for a rating of 100 percent.  Although this form does not provide details specific to the Veteran, it was completed by a medical professional who treated him for over three years and was familiar with the progress of his PTSD.  

After resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's PTSD resulted in occupational and social impairment that more nearly approximated the criteria for a 70 percent disability rating throughout the course of the appeal.  These symptoms included suicidal ideation, increased depression, and significant distress or impairment in social, occupational, or other important areas of functioning.  Nonetheless, the Board finds the Veteran has not demonstrated total occupational and social impairment from PTSD at any point during the course of the appeal in order to warrant a 100 percent disability rating.  The evidence of record shows the Veteran has relationships with his family despite conflict, that he participates in interactive group therapy and regularly performs the activities of daily living.  Importantly, at no point has the Veteran's PTSD manifested in symptoms as severe as lack of orientation to time and place, significant memory loss equivalent to being unable to remember the names of close family member's or his own name, significantly disturbed thought processes, or being a persistent danger to himself or others.

Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.

The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 4.16, 4.19.

The increased rating claim that led to the current appeal was received on October 22, 2010.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a statement in January 2011 indicating he was "unable to support his family."  In October 2011 the Veteran filed an additional statement requesting "100% for unemployability I cannot work and support my family."  

The Veteran is a high school graduate and has an extensive work history. He worked loading and unloading trucks for many years and later went to work as a garbage collector for the New York City Sanitation Department.  There is some evidence of record suggesting the Veteran left his employment in the Sanitation Department in 2006 because of a back injury.  There is also evidence of record suggesting he kept working after his back injury and retired eventually on a volunteer basis, not related to disability.  Subsequently, in 2013, the Veteran explained that he chose to retire because he had difficulty getting along with his supervisor and he wished to avoid a physical confrontation.  The VA examiner of June 2008 discussed the circumstances of the Veteran's retirement and concluded that the conflict precipitating his retirement was likely related to his PTSD.

An August 2014 evaluation completed by Dr. L. notes that the Veteran was markedly impaired in his ability to respond appropriately to supervisors, co-workers, and customary work pressures.

After resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds the evidence is in at least relative equipoise as to whether the Veteran's service-connected PTSD has prevented him from engaging in substantially gainful employment as of October 22, 2010.  Thus, the Board finds entitlement to TDIU is warranted from October 22, 2010.


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for PTSD, effective October 22, 2010, is granted.

Entitlement to TDIU, effective October 22, 2010, is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


